11/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0323



                            No. DA 20-0323

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JASON PEARSON,

           Defendant and Appellant.

__________________________________________________________________

                                ORDER

     Upon consideration of Counsel’s motion to dismiss the above-

entitled cause due to Appellant’s death, and good cause appearing,

     IT IS HEREBY ORDERED that the above matter is hereby

DISMISSED with prejudice.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 November 22 2022